

117 HRES 438 IH: Third Reconstruction: Fully addressing poverty and low wages from the bottom up.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 438IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Lee of California (for herself, Ms. Norton, Ms. Bush, Ms. Sewell, Ms. Moore of Wisconsin, Ms. Jacobs of California, Mr. Raskin, Mrs. Watson Coleman, Mr. Kahele, Mr. DeSaulnier, Mr. Cicilline, Ms. Meng, Mr. García of Illinois, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Lieu, Mr. San Nicolas, Mr. Vargas, Ms. Jackson Lee, Mr. Rush, Ms. Tlaib, Mr. Lowenthal, Mr. Jones, Mr. Green of Texas, Mr. Thompson of Mississippi, Mr. Carson, Mr. Khanna, Ms. Adams, Ms. Newman, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONThird Reconstruction: Fully addressing poverty and low wages from the bottom up.Whereas there are over 140 million people who are poor, low-wealth, or just one emergency away from economic ruin in the United States;Whereas the injustice of poverty and low wealth is deeply entwined with the injustices of systemic racism, the denial of health care and ecological devastation, militarism, and the distorted moral narrative of religious nationalism that seeks to blame the poor instead of addressing systems that cause poverty;Whereas there are devastating consequences to these injustices, including that 250,000 die every year due to poverty and inequality alone;Whereas our entire society suffers when over 40 percent of the country cannot fulfill their potential or fully participate in society;Whereas these widespread conditions cannot be explained by blaming individual behaviors, nor are they inherent to our economy or society, but rather they are created and sustained by unjust and immoral laws, policies, systems, and structures;Whereas we need the resolve to pass moral and just laws and policies that fully address these interlocking injustices, which have only deepened during the COVID–19 pandemic;Whereas before the pandemic, 140 million people were poor, low-wealth, or one emergency away from economic ruin, including 52 percent of children (39 million), 45 percent of women (74 million), 60 percent of Black people (24 million), 64 percent of Latina/o people (38 million), 40 percent of Asian and Pacific Islander people (8 million), 59 percent of Native and Indigenous people (2 million), and 33 percent of White people (66 million);Whereas the 140 million live in every region of the Nation, including 50 million in the South (Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Missouri, Mississippi, North Carolina, South Carolina, Tennessee, Texas, Virginia), over 40 million in Appalachia (Alabama, Georgia, Kentucky, Maryland, Mississippi, North Carolina, New York, Pennsylvania, Ohio, South Carolina, Tennessee, Virginia, West Virginia), with 8.6 million in New York alone, over 40 million in the Southwest/Border (Arizona, California, Colorado, New Mexico, Nevada, Texas, Utah), with 20 million in California alone, 20 million in the Midwest deindustrialized States (Ohio, Pennsylvania, Indiana, Michigan, Illinois, Wisconsin), 11 million in the Northeast (Connecticut, Delaware, Massachusetts, Maryland, Maine, New Hampshire, New Jersey, Rhode Island, Vermont), over 7 million in the Northwest (Alaska, Idaho, Oregon, Washington, Wyoming), nearly 7 million in the Great Plains (Iowa, Kansas, Minnesota, Missouri, Montana, Nebraska, North Dakota, Oklahoma, South Dakota), nearly 700,000 in Hawaii, and 300,000 in Washington, DC; Whereas systemic racism takes the form of laws and policies that target people of color, especially poor people of color, to create and deepen inequities in democracy, health, economic security, education, housing, jobs, policing, incarceration, criminalization, and immigration, which has contributed to the disproportionate impact of COVID–19 on poor communities of color;Whereas, since 2010, at least 25 States had passed new voter restrictions, imposing racist gerrymandering and redistricting, restricting early voting and voting hours, purging voter rolls, closing polling stations, and instituting onerous voter ID laws, and since the 2020 elections, 43 States have introduced over 250 new bills that further these restrictions and limit mail-in voting;Whereas voter suppression laws disproportionately target poor, Black, brown, and Native people, they also pave the way for immoral policies that deny health care, living wages, immigrant rights, women’s rights, LGBTQ+ rights, and more;Whereas nearly 50 million people are working for low wages, including at least 40 percent of Black and Latina/o workers and approximately 30 percent of White workers, and a majority (59 percent) of low-wage workers are women;Whereas approximately 6 million essential workers are immigrants, including 5 million undocumented immigrants, and Native Hawaiians and Pacific Islanders are the highest represented subgroup among essential workers;Whereas more than 25 million workers have been directly hurt by the economic impacts of the pandemic, and more than half of the low-wage jobs that were lost have not returned;Whereas women carry a disproportionate share of unpaid care work, which would total $1.5 trillion at the current minimum wage ($7.25);Whereas the average hourly wage that a full-time worker requires to afford a modest two-bedroom apartment is over $23 per hour;Whereas there are 30 to 40 million people at risk of homelessness, and an estimated 25 to 50 million people are facing food insecurity, including a disproportionate share of Black, Latina/o, American Indian, Alaska Native, Native Hawaiian, Pacific Islander, and multiracial households;Whereas of the approximately 60 million adults with disabilities in the country, 26 percent are living below the poverty line, 10 percent are uninsured, and 7 million students with disabilities are enrolled in our public schools;Whereas the official poverty measure (OPM) is an inadequate measure that does not account for today’s cost of living, including child care, health insurance, and transportation, and even the supplemental poverty measure (SPM) does not account for all modern necessities or debt burdens that siphon household resources away from meeting basic needs;Whereas the average cost of living in the Nation amounts to more than twice the OPM and SPM, close to $60,000 for a household of four;Whereas due to these limitations in the measure of poverty, social welfare and antipoverty programs have been underfunded, to the extent that only one-quarter of eligible families received TANF or Federal housing assistance, SNAP (food stamps) were reduced in 2017 to approximately $1.40 per meal, and Head Start reaches only 54 percent of eligible 3- to 4-year-olds;Whereas household debt burdens have grown to over $14 trillion, and half of our families are having difficulty meeting usual household expenses, including approximately three-quarters of low-income households and Black and Latina/o families;Whereas alongside mounting poverty, low wealth, debt, and economic desperation, poor communities and poor communities of color are hit first and worst by climate change, pollution, extreme weather, climate disaster, ecological devastation, and related health disparities, including during the COVID–19 pandemic;Whereas an expansion of oil and fossil fuel infrastructure led to over 5,000 significant oil and gas leaks or ruptures on United States pipelines, more than 2,400 oil spills in United States waters, and 1,100 coal ash ponds, all of which are disproportionately proximate to poor communities;Whereas decades of residential segregation continue to expose, especially, Black communities to greater air pollution, as well as Latina/o, Asian and Pacific Islander, and poor and low-wealth communities;Whereas Native and Indigenous reservations cover just 2 percent of the United States, and ancestral and sacred lands are at risk of being devastated by mining, extraction, and pollution, because of their vast mineral and natural wealth;Whereas tens of millions of Americans cannot afford access to clean water, 44 million people are living with water systems that violated the Safe Drinking Water Act, and approximately 540,000 households lack access to complete plumbing, with Native American households more likely to face water access issues than other households;Whereas despite these threats to health, 119 rural hospitals have been closed in 41 States since 2010, and 87 million people were uninsured or underinsured leading into the COVID–19 pandemic;Whereas the United States has the worst-ranking public health outcomes among our peer countries, including the lowest life expectancy and highest infant and maternal mortality rates, even though we spend more than twice the amount per capita on health expenditures compared to other industrialized nations;Whereas rather than addressing these pressing conditions impacting our health, well-being, and general welfare, 53 cents of every Federal discretionary dollar go to the Pentagon, while only 15 cents go toward antipoverty programs;Whereas experts have identified up to $350 billion in defense spending cuts that would both save resources and keep the country safe and secure;Whereas the United States wars since 2001 have killed more than 800,000 people and displaced 37 million more;Whereas local and State law enforcement agencies have received over $7.4 billion worth of equipment from the Department of Defense since 1990;Whereas of the 19 million veterans in the Nation, 5.4 million are on disability, nearly 38,000 are homeless, and 7 to 18 percent of military families and veterans are on food assistance;Whereas the United States is home to less than 5 percent of the world’s population, but accounts for 20 percent of the world’s incarcerated people, most of whom are poor and the poorest of whom are women and people of color, and 74 percent of those held in jail have not been convicted of any crime, but are too poor to be free before trial;Whereas there have been over 1,000 police killings every year since 2013, with Black, Native, and Indigenous people more likely to be killed by police, yet 98 percent of police killings since 2013 have not resulted in a criminal charge;Whereas nearly every American will know a gun violence victim in their lifetimes;Whereas our strength as a Nation is greater when we welcome newcomers and immigrants, and immigrant families are vital members of our communities, yet our broken immigration system is harmful to immigrants and our society as a whole, it is plagued by backlogs, processing delays, and overly complex policies, it criminalizes migration and prioritizes detention, deportation, and the economic and political exclusion of immigrants, and it relies on a largely for-profit detention system that detains tens of thousands of people and separates families;Whereas although immigrants, regardless of status, pay more than $490 billion in taxes, they are virtually excluded from all safety net programs;Whereas White supremacist and far-right extremist groups have been recognized by the Federal Government as a predominant domestic security threat, however, every year we spend over $1 trillion in endless wars, mass incarceration, policing, immigration, and border enforcement, none of which make us safer;Whereas billionaires have added more than $1.3 trillion to their collective wealth from March 2020 to February 2021;Whereas these interlocking injustices are precipitating the deconstruction of our democracy and imposing unbearable costs to our economy, including that $1 trillion is lost every year to the costs of child poverty, $1.9 trillion of government revenue was lost by lowering the corporate tax rate in 2017, $6.4 trillion has been lost in endless wars over the past two decades, the costs of the pandemic are estimated to be at least $16 trillion, and inaction on climate change threatens the loss of life itself;Whereas there was record turnout among the 64 million poor and low-income eligible voters in the 2020 elections, who did not vote for a return to normal;Whereas moral policy that prioritizes the 140 million can lift this Nation from the bottom up, rather than waiting for wealth to trickle down; andWhereas drawing on the transformational history of the first Reconstruction after the Civil War and the second Reconstruction of the civil rights struggles in the 20th century, this moment demands a third Reconstruction to revive our political commitment to implement moral laws and policies that can heal and transform the Nation: Now, therefore, be itThat—(1)it is the sense of Congress to—(A)recognize that—(i)this country is founded on the moral commitment to establish justice, ensure domestic tranquility, provide for the common defense, promote the general welfare and secure the blessings of liberty; (ii)equal protection under the law is nonnegotiable; and (iii)it is a moral abomination that there are more than 140 million people in this country who are poor, low-wealth, or one emergency away from economic ruin;(B)recognize that the United States Federal budget is a moral document that exposes the priorities and values of our Nation, however, addressing poverty has not been a top legislative or budget priority; and(C)recognize that these times require moral policies aimed at fully addressing the interlocking injustices of systemic racism, poverty, the denial of health care and ecological devastation, militarism, and the distorted moral narrative of religious nationalism, as a third Reconstruction to build an equitable, thriving, and resilient economy from the bottom up; and(2)Congress commits to heal the Nation, beginning over the next two years, by—(A)prioritizing and centering the needs of the 140 million in laws and legislation, including in infrastructure development, by—(i)updating the poverty measure to reflect what it takes to have a decent standard of living in the United States today and to establish a new standard for social welfare programs that permanently expand welfare benefits, provide cash assistance programs, and guarantee adequate incomes;(ii)raising the minimum wage to a living wage and guaranteeing the right to form and join unions for all workers;(iii)expanding unemployment insurance and ensuring paid family and medical leave for all workers;(iv)implementing a Federal jobs guarantee to increase public investments and infrastructure in poor and low-income communities that prioritize green and socially beneficial industries, public health, public education, care work, public transit and roads, public utilities, broadband, sanitation and water services, climate resilience, sustainable food production and distribution, libraries, fire stations, and cultural work;(v)guaranteeing safe and quality housing for all by ending all evictions, cancelling past due rent and mortgage payments and expanding the stock of affordable and public housing, as well as public housing and rental assistance, rather than expanding the shelter system;(vi)guaranteeing the right to water by ending water and utility shut offs and making clean water and sanitation services accessible to all;(vii)guaranteeing accessible, diverse, safe, high-quality, equitable public education and accessible education infrastructure from pre-K–12 for all children, ensuring that higher education is free to everyone who wants to attend, and protecting and expanding public resources for students with disabilities;(viii)guaranteeing quality health care for all, enacting a universal single payer national health care program that puts people ahead of profits, expanding our public health infrastructure to better address social determinants of health, investing in Native American health through fully funding the Indian Health Service and social support for Native Americans, and investing critical resources for health care services and infrastructure in urban and rural underserved communities;(ix)enacting relief from student debt, housing debt, utilities debt, medical debt, and other household and personal debt that cannot be paid; and(x)ensuring that State, local, and Tribal governments are adequately funded so as to avoid bankruptcy or fiscal crisis;(B)expanding and protecting the right to vote, including by—(i)restoring the full power of the Voting Rights Act by updating the preclearance formula to cover all States and political subdivisions with deep-rooted histories of voter suppression and any and all jurisdictions that recently passed voter suppression laws or utilized voter suppression policies or tactics;(ii)making election day a national holiday;(iii)establishing a fair redistricting process that eliminates all forms of racist and political gerrymandering, allows public input, and guarantees that every vote counts the same;(iv)increasing polling locations so all eligible voters have equitable access to the polls;(v)implementing no-excuse mail-in voting in every State and requiring all States to offer early voting to extend equitable timeframes and polling locations;(vi)modernizing voter registration by instituting online, same day, and automatic voter registration; and(vii)ensuring the right to vote for formerly and currently incarcerated people;(C)complementing existing efforts and legislation to eliminate persistent racial inequities in education, health care, housing, jobs, wages, Social Security and veteran benefits, land ownership, financial assistance, food security, voting rights, and the justice system that are rooted in our Nation’s history of violence and dispossession of Native and Indigenous peoples, 250 years of chattel slavery, systemic racism, and unjust immigration policies at the expense of Black, Latina/o, Asian American and Pacifier Islander, and Native Hawaiian peoples, including through—(i)a national commission to study and develop proposals on reparations for African Americans; and(ii)a national truth, racial healing and transformation commission, which can include recommendations for restorative processes and reparations for Indigenous and other dispossessed people;(D)protecting the constitutional rights of assembly and free speech, including from critical infrastructure legislation and other antiprotest legislation, including by—(i)removing criminal penalties, fines, or other costs for protest activities;(ii)protecting all constitutional activity that occurs in the course of a protest; and(iii)retaining liability for public or private actors for causing harm to protesters;(E)enacting comprehensive and just immigration reform, including by—(i)demilitarizing the southern border and immigration enforcement, closing Immigration and Customs Enforcement (ICE) Enforcement and Removal Operations, and limiting staff and authority of the Border Patrol;(ii)repealing and redressing mandatory detentions, deportations, child detentions and family separations and reuniting families;(iii)ensuring regular and timely access to legal documentation and residency; and(iv)making public welfare programs available and accessible to all immigrants, regardless of legal status;(F)ensuring all the rights of Native and Indigenous peoples and Tribal nations, including by honoring treaties, guaranteeing the right to the free expression of their religion, the right to Native and sacred lands, and otherwise protecting against legislation or land transfers that violate these sacred rights;(G)embracing a bold agenda to transform the economy away from climate chaos to a green renewable energy economy that prioritizes poor and low-wealth frontline communities and builds up publicly owned and controlled green energy infrastructure, including by—(i)investing in a green infrastructure package that provides for equitable public transit, fixes roads and bridges, ensures equitable and affordable housing, education, and care work and access to broadband, electricity, water, sanitation, and other public utilities, expands public health infrastructure, sustainable food production and distribution, and community-based institutions like libraries, fire stations, and recreation facilities;(ii)dramatically curtailing air, water, land, and climate pollution; and(iii)creating resilient jobs to help communities prepare for and respond to climate-related disasters and promoting a just worker transition;(H)demilitarizing United States foreign policy, borders, and policing, including by—(i)cutting the military budget by at least 10 percent and providing for a just transition for workers in militarized industries;(ii)ending the forever wars, repealing existing Authorizations for the Use of Military Force, and restoring Congress’s war powers, including over limited uses of force such as airstrikes and drone attacks;(iii)recognizing the three pillars of foreign policy (diplomacy, development, and defense) and pursuing diplomacy over war, including reconsidering forward military deployments, instituting a nuclear no-first-use commitment, and moving toward nuclear disarmament and curtailing the use of broad economic sanctions that create mass suffering;(iv)repealing programs like the 1033 program that provides military equipment and training to domestic law enforcement agencies; and(v)ending mass incarceration and violent policing, based on the demands of grassroots organizations and communities who are most egregiously impacted by these injustices;(I)enacting fair taxes on corporations, Wall Street, and the wealthy, including by—(i)repealing the 2017 tax cuts that reduced the corporate tax rate and the top marginal tax rate;(ii)repealing tax breaks on fossil fuels;(iii)repealing tax breaks for pass-through income;(iv)instituting a financial transaction tax on Wall Street;(v)instituting a wealth tax;(vi)taxing investment income the same as income from work; and(vii)otherwise making the tax code less punitive for poor and low-income people;(J)alongside cuts to the Pentagon budget and fair taxation, using deficit spending to meet these pressing needs so as to end systemic racism, poverty, ecological devastation, and militarism and address the distorted moral narrative of religious nationalism; and(K)encouraging States and cities to enact policies that follow the direction provided by this resolution.